MEMORANDUM**
Jesus Palafox-Armenta appeals his guilty-plea conviction and 46-month sentence for illegal re-entry after deportation, pursuant to 8 U.S.C. § 1326(a), enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Palafox-Armenta has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Palafox-Armen-ta has not filed a pro se supplemental brief. The government has not filed a responding brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.